Citation Nr: 0304632	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right nephrectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disability, to include as pursuant to 38 U.S.C.A. 
§ 1151.

3.  Entitlement to service connection for erectile 
dysfunction secondary to a service-connected disability, to 
include entitlement to special monthly compensation for loss 
of use of a creative organ.

4.  Entitlement to an increased rating for postoperative 
residuals of urethral stricture disease, currently evaluated 
as 30 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.

6.  Entitlement to special monthly compensation in the form 
of aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board confirmed the denial of 
the veteran's claims in a July 2001 decision and the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an October 2002 Memorandum Order, the Court 
vacated and remanded the July 2001 Board decision.


REMAND

In relation to the current appeal, the veteran's 
representative submitted a written Motion for Videoconference 
Hearing in February 2003.  The veteran's representative 
indicated that the veteran had requested that he be afforded 
a videoconference hearing before the Board at the Louisville 
RO. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board 
at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




___________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


